hourNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-3, 5-8, 10-13, 15-18, 29-32, 34-36, 40, 43-44, and 46-50 and the following species: a specific anti-CD46 antibody comprising three VH CDRs and three VL CDRs of YS5 antibody (SEQ ID NOS: 3-9); a specific payload: monomethylauristatin (MMAE) filed March 26, 2021 in response to the Office Action of February 10, 2021 is acknowledged.
Claims 16, 35, 36 and 99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
New claims 110 and 111 are added. Claims 1-3, 5-8, 10-13, 15, 17-18, 29-32, 34, 40, 43-44, 46-50 and 110-111 are presented for examination as they read on the elected species.

Specification
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  The specification ([0025], [0098], [0158], [0222]) contains SEQ ID NO: 75, however, SEQ ID NO:75 is absent in the submitted Sequence Listing (Text 
Additionally, if the Sequence Listing is submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L1.
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
	APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136.  In no case may an applicant extend the period for response beyond the six-month statutory period.  Direct the response to the undersigned.
	Notice to comply is attached is attached to this Action.

Claim Objections
Claim 1 objected to because of the following informalities: “comprising and anti-CD46 antibody” should be “comprising an anti-CD46 antibody”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 13 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "further comprising an increase in CD46 mRNA expression in the subject" in lines 1-2. It is unclear, however, whether the increase in CD46 mRNA is before administering to the subject a therapeutically effective amount of a CD46-targeted therapy, or after administering. Therefore, claim 7 is indefinite.
Regarding claims 12 and 13, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 31, the phrase "optionally binding to a cancer marker that is different from CD46" renders the claim indefinite because it is unclear whether the limitation(s) are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “a cancer characterized by an amplification at 1q21 or characterized by an amplification of CD46” which fails to further limit the subject matter: “a cancer characterized by a modification at chromosome location 1q21” of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “a region of a chromosome at 1q21 obtained from the subject, and determining whether 1q21 comprises a modification”, therefore including subjects with or without 1q21 modification, which fails to further limit the subject matter: “a subject having a cancer characterized by a modification at chromosome location 1q21” of claim 1.  Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-13, 15, 17-18, 29, 31, 32, 34, 40, 43-44, 46-50 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims 1 is drawn to a method for treating a tumor comprising administering to a subject with a CD46-targeted therapy comprising an anti-CD46 
Claim 15 is drawn to antibodies of method of claim 1 that are characterized by the ability to bind to an epitope of CD46 bound by 3051.1, G12FC3, M6c42b, 4F3YW, M40pr146, UA8, 5851156, 3076, 3051, M49R, RCI-14, II79-4, II79-3, T511-4B.1, T511-4B.2, RCI-11, RCI-20, CI-11A, CI-14A, S95-2, or mPA7, or bound by one or more antibodies comprising amino acid sequences selected from SEQ ID NOs: 1, 2, 9, 10, 17, 18, 25, 26, or 33-74.
Claim 29 is drawn to antibodies of method of claim 1 which comprises a heavy chain variable region having at least 80%, 85%, 90%, 95%, or 99% sequence identity to one or more sequences selected from the group consisting of SEQ ID NOs: 1, 9, 17, and 25; and a light chain variable region having at least 80%, 85%, 90%, 95%, or 99% sequence identity to one or more sequences selected from the group consisting of SEQ ID NOs: 2, 10, 18, and 26.
Claim 31 is reliant on a genus of antibodies of claim 1, and further recites bispecific antibody, optionally binding to a cancer marker that is different from CD46.
Claims 32, 34, 40 are drawn to antibodies of method of claim 1 further comprising one or more payloads.
Claim 48 is drawn to formulation comprising a genus of antibodies of claim 1.
Claim 49 is drawn to administering methods of a genus of antibodies of claim 1.
Claims 17 and 18 provide partial structures of the claimed antibodies in terms of only the light chain and only the heavy chain.

Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the 
In the instant case, regarding claims 1, 31, 32, 34, 40, 48, 49, the specification discloses quite a few CD46 antibodies, however, as set forth above one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions having the same relative placement as the antibodies described in the specification, such as YS5, or antibodies of claim 110. However, the claims do not provide CDR structures of the antibodies. Claim 31 further recites bispecific antibody binding to another antigen. No structure (specific CDRs) are provided for the second antigen binding molecule in the specification.
Regarding claim 15, the particular epitope or epitopes bound by the claimed antibodies is described by the binding of other characterized antibodies of 3051.1, G12FC3, M6c42b, 4F3YW, M40pr146, UA8, 5851156, 3076, 3051, M49R, RCI-14, II79-4, II79-3, T511-4B.1, T511-4B.2, RCI-11, RCI-20, CI-11A, CI-14A, S95-2, or mPA7, or antibodies comprising amino acid sequences selected from SEQ ID NOs: 1, 2, 9, 10, 17, 18, 25, 26, or 33-74. Similarly, thus one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions having the same relative placement as the antibody of 3051.1, G12FC3, M6c42b, 4F3YW, M40pr146, UA8, 5851156, 3076, 3051, M49R, RCI-14, II79-4, II79-3, T511-4B.1, T511-4B.2, RCI-11, RCI-20, CI-11A, CI-14A, S95-2, or mPA7, or 
Regarding claim 17, the claimed antibodies comprise various combinations VH CDRs: 1-3. Regarding claim 18, the claimed antibodies comprise various combinations LH CDRs: 1-3. Both claims fail to provide an adequate written description of the claimed genus of antibodies because neither of the light or heavy chains make up the antibody paratope responsible for recognition of the required epitope, because the antibody paratope requires CDR sequences from both the heavy and light chains. Therefore there is no relationship between the structure of an antibody defined only by a light chain or only by a heavy chain and the function of the antibody for binding a CD46. 
Regarding claim 29, the claimed antibodies provide only partial structure (heavy chain or light chain). In addition, the limitation “at least 80%, 85%, 90%, 95%, or 99% sequence identity” encompass antibody variants with different CDR domains. Thus, the claimed antibodies also lack a common core structure which is required for an antibody claim.
For all of the above reasons, the claims are properly rejected as lacking written description for antibodies encompassed by the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 7, 8, 10, 15, 17-18, 29-32, 34, 40, 43, 44, 46-50, 110 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Liu et al., WO 2016/040683 A1, Publication Date: 2016-03-17), in view of Hanamura (Hanamura et al, Blood, 2006, 108:1724-1732, Publication Date: 2006-05-16). 
Regarding claim 1, Liu teaches that CD46 is overexpressed by a variety of tumors including multiple myeloma, colorectal cancer, prostate cancer, breast cancer, liver cancer ([0411]).
Liu teaches multiple CD36 antibodies, including YS5 and YS5F (Table 1, Example 1). And anti-CD46 ADCs (comprising an anti-CD46 antibody) show in vivo anti-tumor activity in various tumor models, including prostate cancer and multiple myeloma (MM) (Example 1, Figs. 14 and 16). Furthermore, even naked antibody (YS5 IgG1) cause significant tumor inhibition in MM xenograft model, suggesting a possibility of a potential naked antibody based therapy for MM (Fig. 20, [0616]).
Liu teaches administering to the subject a therapeutically effective amount of a CD46-targeted therapy (an anti-CD46 antibody or an antigen binding portion thereof and/or an immunoconjugate thereof ([0352]) 
Liu further teaches that CD46 is located in chromosome 1q32.2 and 1q has been observed in a broad spectrum of human cancers, so CD46 is an excellent target for cancer antibody therapy ([0412]). The correlation between 1q gain (modification at 
As set forth above, Liu teaches a subject having a cancer characterized by a modification at chromosome location 1q (1q gain), but does not explicitly teaches “a subject having a cancer characterized by a modification at chromosome location 1q21”. 
Hanamura teaches that chromosomal gains of 1q consistently involved the 1q21 region in MM (page 1724, col. 2, para. 1). 
Hanamura teaches that 1q21 gain is one of the most recurrent chromosomal aberrations in MM and other cancers (page 1721, col. 2, para. 2). Amplification of 1q21 was detected in 72% of relapsed MM and 43% of newly diagnosed MM. Patients with newly diagnosed MM with amplification of 1q21 had inferior 5-year event-free/overall survival compared with those lacing amplification of 1q21 (38%/52% versus 62%/78%, p<0.001) (Abstract).
Hanamura teaches that 1q21 can be used as an independent adverse prognostic marker in MM (page 1731, col. 2, para. 2).
Regarding claims 2, 3 and 8, Liu teaches the modification at 1q is an amplification of 1q ([0621]). In MM, 1q gain is also frequently observed in recurrent patients. The correlation between 1q gain and poor prognosis has been seen for other cancers as well ([0621]), but does not explicitly teaches the modification at 1q21 is an amplification of 1q21. 

Hanamura teaches that the copy number of 1q21 in patient with amplification of 1q21 all tended to increase (Table 8). And myeloma cells with at least 4 copies of 1q21 are potentially associated with a more malignant and drug-resistant phenotype than those with 3 copies of 1q21 (page 1730, col. 2, para. 1).
Taken together, Liu teaches modification at 1q locus should be used to identify the suitable patient population (e.g. MM patients) for a CD46-targeted therapy. Hanamura demonstrated that modification of 1q21 at 1q locus is highly correlated with MM progression and poor prognosis (Abstract). It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Liu and to further add teachings from Hanamura to characterize a cancer by focusing on 1q21 modifications (e.g. amplification of 1q21, copy number increase at 1q21), doing so would enhance accuracy in identifying patients suitable for a CD46-targeted therapy, as suggested by Liu, and accordingly improve therapeutic efficacy for this patient population. 
Regarding claim 7, modified Liu teaches method of claim 1. Liu further teaches that CD46 is highly expressed on multiple myeloma cell surface ([0615]) also in tissue specimens from castration resistant prostate cancer, metastatic castration resistant prostate cancer, CD46 in bone metastasis, lymphnode metastasis and bladder metastasis ([0624]). In addition, Liu teaches a method of inhibiting the growth of a cancer cell that express or overexpresses CD46 ([0257], [0260]). If a subject having a cancer characterized by a modification at chromosome location 1q21 further has an 
Regarding claim 10, modified Liu teaches method of claim 1, but does not explicitly teach wherein the subject has a mean CD46 antigen density on cancer cells of at least 200,000, at least 250,000, at least 300,000, at least 350,000 or more. Liu shows that CD46 is overexpressed in cancer cells but undetectable in control normal cells (Fig. 49, [406]). Discovering the antigen density with quantitative flow cytometry involves only routine skill in the art. Because CD46-target therapy is potentially more effective to cancer cells overexpressing CD46 ([0257],[0260]), it would be obvious to treat the subject having a mean CD46 antigen density on cancer cells of at least 200,000, at least 250,000, at least 300,000, at least 350,000, or more. The motivation of doing so would be to develop effective cancer treatment regimen for a patient population that most likely have a favorable outcome. 
Claims 15, 17-18, 29, 30, 110 and 111 read on the elected species: a specific anti-CD46 antibody comprising three VH CDRs and three VL CDRs of YS5 antibody (SEQ ID NOS: 3-9). Examiner’s note: since SED ID NOS: 3-9 would include 7 CDRs, SEQ ID NOS: 3-8 are used for the examination purpose.
Liu teaches antibodies that are identical to the instantly claimed anti-CD46 antibodies. Human anti-CD46 antibody YS5 heavy chain variable region (Table 1, SEQ ID NO: 1), taught by Liu, comprise identical three VH CDRs1-3 (SEQ ID NOS: 3-5) of 
Regarding claim 31, Liu teaches that the anti-CD36 antibody of the treating method can be in various forms, including a substantially intact (e.g. full length) immunoglobulin (e.g., an IgA, IgE, IgG, and the like), an antibody fragment (e.g., Fv, Fab, (Fab')2, (Fab')3, IgGACH2, a minibody, and the like), a single chain antibody (e.g., scFv), a diabody, a unibody, an affibody, and the like ([0422], claim 13).
Regarding claim 32 and 34, Liu teaches that anti-CD46 antibody is attached to a cytotoxic or cytostatic drug, or a tubulin inhibitor (microtubule inhibitors) ([0509], [0510]). In certain embodiments the drug comprises an auristatin, e.g. MMAE (the elected species) ([0511], claim 33).
Regarding claim 40, Liu teaches that the anti-CD46 antibody further comprise two to more payloads (attached directly or through a linker to one or more of drugs) (claims 28-43)
Regarding claim 43 and 46-47, Liu teaches that the treating method can be used to treat various cancers, including multiple myeloma, breast cancer, and liver cancer (claim 53). The treatment can be used to treat the recurring of MM ([0350], [0615], [0616]). 

Regarding claim 48, Liu teaches that the administering comprises administering parenterally ([0286], claim 70).
Regarding claim 49, Liu teaches that the pharmaceutical formulation comprising anti-CD46 antibody can be administered via injection (claim 49).
Regarding claim 50, Liu teaches that the antibodies and/or immunoconjugates described herein are administered as pharmaceuticals to humans ([0593]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Liu et al., WO 2016/040683 A1, Publication Date: 2016-03-17) and Hanamura (Hanamura et al, Blood, 2006, 108:1724-1732, Publication Date: 2006-05-16), as applied to claims 1-3, 7, 8, 10, 15, 17-18, 29-32, 34, 40, 43, 44, 46-50, 110 and 111, and further in view of Shaughness (Shaughness et al., US 2012/0015906 A1, Publication Date: 2012-01-19)
As set forth above, the modified method of Liu teaches a method of treating a subject having a cancer (e.g. MM) characterized by a modification at 1q21, comprising a CD-46 targeted therapy comprising an anti-CD46 antibody
Not rejected by Liu and Hanamura, claims 5-6 recite the method is further comprising a modification at MCL1, e.g. an amplification the MCL1 gene.
Shaughness teaches a method of predicting outcome of treatment for MM based on determining certain cytogenetic anomalies (Abstract).

Shaughness teaches 1q amplicon may determine sensitivity of MM to various drugs ([0011]). MCL1 is one of candidate genes in the 1q21 amplicon ([0007]).
Since modified method of Liu teaches claim 1, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to further characterize a cancer by checking modification of MCL1 (e.g. amplification of the MCL1 gene), because MCL1 is a candidate gene in the genomic region 1q21, an amplification of the MCL1 would add another independent evidence for the amplification of 1q21, minimize false positives, and enhance the accuracy of identifying the suitable patient for a CD46-targeted therapy.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No.: US 10,533,056 
Claims 1-3, 15, 17-18, 29, 30, 32, 34, 43, 44, 48, 49, 110 and 111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of Patent NO.: US 10,533,056 (published as US 10,533,056 B2, Publication Date: 2020-01-14, hereinafter Pat. 056), in view of Hanamura (Hanamura et al, Blood, 2006, 108:1724-1732, Publication Date: 2006-05-16). 
Regarding claim 1-3 and 8, the claims of Pat. 056 teach multiple CD46 antibodies, including YS5 (claims 1 and 12). 
The claims of Pat. 056 teach a method of treating cancer (e.g. MM) that express or over-expresses CD46 by administering a therapeutic effective amount of CD46-targeted therapy comprising an anti-CD46 antibody (claims 47-48 and 60-62). 
The claims of Pat. 056 do not teach “a cancer characterized by a modification at chromosome location 1q21”.
Hanamura teaches that 1q21 gain is one of the most recurrent chromosomal aberrations in MM and other cancers (page 1721, col. 2, para. 2). Amplification of 1q21 was detected in 72% of relapsed MM and 43% of newly diagnosed MM. Patients with newly diagnosed MM with amplification of 1q21 had inferior 5-year event-free/overall survival compared with those lacing amplification of 1q21 (38%/52% versus 62%/78%, p<0.001) (Abstract).

Hanamura teaches a cancer (e.g. MM) characterized by a modification at chromosome location 1q21 (e.g. amplification of 1q21) (Abstract).
Hanamura teaches that the copy number of 1q21 in patient with amplification of 1q21 all tended to increase (Table 8). And myeloma cells with at least 4 copies of 1q21 are potentially associated with a more malignant and drug-resistant phenotype than those with 3 copies of 1q21 (page 1730, col. 2, para. 1).
Taken together, the claims of Pat. 056 teach a method to treat cancer (e.g. MM) with a CD46-targeted therapy comprising an anti-CD46 antibody. Hanamura demonstrated that modification of 1q21 at 1q locus is highly correlated with MM progression and poor prognosis (Abstract). It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Pat. 056 and to further add teachings from Hanamura to characterize a cancer by focusing on 1q21 modifications (e.g. amplification of 1q21, copy number increase at 1q21), doing so would enhance accuracy in identifying patients suitable for a CD46-targeted therapy, as taught by the claims of Pat. 056, and accordingly improve therapeutic efficacy for this patient population. 
Claims 15, 17-18, 29, 30, 110 and 111 read on the elected species: a specific anti-CD46 antibody comprising three VH CDRs and three VL CDRs of YS5 antibody (SEQ ID NOS: 3-9).
The claims of Pat. 056 teach the identical YS5 antibody represented by SEQ ID NOS: 1 and 22 (claims 1 and 12) (in Appendix Sequences Alignment NOs 3 and 4).

Regarding claim 43, the claims of Pat. 056 teach that the method can be used to treat MM, breast cancer and liver cancer (claim 48)
Regarding claim 44, the claims of Pat. 056 teach that the method can be used to metastatic cancer (claims 51-52).
Regarding claim 48, the claims of Pat. 056 teach that the anti-CD46 immunoconjugate is formulated for parenteral administration (claim 60).
Regarding claim 49, the claims of Pat. 056 teach that the anti-CD46 is administered via injection (claim 34).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        





/MISOOK YU/           Supervisory Patent Examiner, Art Unit 1642